Citation Nr: 0524032	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a spine disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Review of the record reveals that due to some confusion as to 
the nature of the veteran's contentions, the veteran feels 
that rather than a belief that he has a low back disability 
as a result of service, as was previously the interpretation 
of the veteran's wishes by the RO, he feels he has disability 
higher in the cervical or thoracic spine as a result of 
service.  As a result, a claim for service connection for a 
low back disability, for which an appeal to the Board was 
perfected by the veteran by submission of a substantive 
appeal in August 2002, was withdrawn by the veteran and his 
representative at the time of a November 2003 hearing at the 
RO.

At the time of this withdrawal, the veteran explained that he 
instead wished to pursue a claim for service connection for a 
thoracic/cervical spine injury.  The RO denied this claim by 
rating decision in March 2004, and while the veteran filed a 
timely notice of disagreement with this decision, a timely 
appeal was not perfected to the Board following the issuance 
of an April 2005 statement of the case (the VA Form 9 
received in July 2005 discussed below having been received 
too late to be considered a timely substantive appeal.)

However, given the fact that a timely appeal with respect to 
a claim for service connection for a low back disability was 
perfected to the Board, and given the prior confusion as to 
the veteran's contentions with respect to the area of the 
spine claimed to have been injured during service, the Board 
has listed the issues on the first page of this decision in a 
manner that preserves the veteran's appellate rights and 
conforms accurately with his contentions in this case. 


REMAND

In the aforementioned VA Form 9 received at the Board in July 
2005, the veteran requested to testify at a hearing at the RO 
before a Veterans Law Judge.  Inasmuch as the veteran's 
hearing request was made quite recently, he has not yet been 
scheduled for his requested hearing.  Considerations of due 
process mandate that the Board may not proceed with review of 
the claims on appeal without affording the appellant an 
opportunity for the requested hearing.  Therefore, a remand 
is required for the scheduling of a Board hearing at the RO.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 
20.704 (2004).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in accordance with the procedures 
set forth at 38 C.F.R. §§ 20.700, 20.704.   
The RO should notify the veteran and his 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
address of record, with a copy to his 
representative.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

